Citation Nr: 0634490	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  99-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1999 and July 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In rating decisions of April 1989 and November 1997, the RO 
denied entitlement to service connection for a chronic low 
back disability.  The veteran voiced no disagreement with 
either of those decisions, which have now become final.  
Since the time of the November 1997 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence new and 
material, but continued its denial of service connection for 
a chronic low back disability.  The case is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  In rating decisions of April 1989 and November 1997, the 
RO denied entitlement to service connection for a chronic low 
back disability.

2.  Evidence received since the time of the RO's November 
1997 decision denying entitlement to service connection for a 
chronic low back disability is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  

3.  A chronic low back disability as likely as not had its 
origin during the veteran's period of active military 
service.

4.  The veteran's various disabilities have not rendered him 
unable to adequately attend to the needs of daily living 
without the regular assistance of another person, and/or left 
him unable to protect himself from the hazards and dangers 
inherent in his daily environment.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in April 1989 and November 1997 
denying the veteran's claims for service connection for a 
chronic low back disability are final.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002).

2.  Evidence received since the RO last denied entitlement to 
service connection for a chronic low back disability in 
November 1997 is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  A chronic low back disability was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.  Special monthly pension based on the need for the regular 
aid and attendance of another person is not warranted.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In this case, in correspondence of September 2003, February 
2005, June 2005, and March 2006, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection and 
special monthly pension, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions; service medical records; VA medical 
records and examination reports; and private medical records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic low back disability.  In pertinent part, it is 
contended that, during the course of a basketball game in 
service, the veteran sustained an injury to his lower back, 
residuals of which he still suffers.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that decision (absent 
disagreement by the veteran within one year), is final.  
38 U.S.C.A. § 7105 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for a chronic low back disability was filed in April 1999, 
and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it is bears 
directly and substantially upon the specific matter under 
consideration and, by itself, or in consideration with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2005).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the April 1989 RO 
decision denying service connection for a chronic low back 
disability, there were on file the veteran's service medical 
records, as well as VA outpatient treatment records and a VA 
general medical examination report.  Those records failed to 
show that, while in service, or at any time thereafter, the 
veteran suffered from a chronic disability of his lower back.  
While as of the time of a subsequent rating decision in 
November 1997, there were on file outpatient treatment 
records and a VA examination report showing that the veteran 
suffered from degenerative changes and/or discogenic disease 
with accompanying radiculopathy of the lumbar spine, such 
records failed to demonstrate any relationship between the 
veteran's low back pathology and his period of active 
military service.  Based on such findings, the RO denied 
entitlement to service connection for a chronic low back 
disability.  That determination was adequately supported by 
and consistent with the evidence then of record, and is now 
final.

Since the time of the November 1997 rating decision, the 
veteran has submitted additional evidence, consisting of VA 
outpatient treatment records and examination reports, and 
statements of both VA and private physicians.  Those records 
make it clear that, based on recently submitted evidence, 
there exists at least some possibility that the veteran's 
current low back pathology is in some way related to his 
inservice back injury.  Under the circumstances, such 
evidence is not only "new" but at least arguably "material."  
This is to say that, when taken in conjunction with the 
veteran's contentions, it provides, at a minimum, a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability."  Accordingly, the 
Board is of the opinion that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a chronic low back disability has been 
presented, and that the claim is, therefore, reopened.  

Having determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim has been 
submitted, the Board must now proceed to a de novo review of 
all pertinent evidence of record on the issue of service 
connection for a low back disability.

In that regard, service medical records disclose that, in 
December 1973, the veteran received treatment for lower back 
pain concentrated on both sides of his spine.  According to 
the veteran, he had sustained an injury to his back while 
playing basketball.  Four days later, the veteran complained 
that his back was still aching, and requested medication.  
Treatment was with medication and a recommendation that the 
veteran not engage in marching or other physical activity for 
a period of three days.

As of the time of a service separation examination in 
February 1976, there was no evidence of any chronic pathology 
of the veteran's lower back.  However, as early as 1984, the 
veteran received treatment for what was at that time 
suspected to be a herniated lumbar disc.  Significantly, 
following VA radiographic studies of the veteran's 
lumbosacral spine in February 1989, there were noted certain 
degenerative changes with accompanying intervertebral disc 
space narrowing and osteophyte formation which were most 
pronounced at the level of the 3rd and 4th lumbar vertebrae.  
Moreover, following magnetic resonance imaging of the 
veteran's lumbar spine in June 1997, there was noted the 
presence of mild bilateral facet joint hypertrophy at the 
level of the 2nd and 3rd lumbar vertebrae, as well as a 
broad-based bulge with disc desiccation and bilateral facet 
joint hypertrophy at the level of the 3rd and 4th lumbar 
vertebrae.  Additionally noted was disc space narrowing at 
the level of 4th and 5th lumbar vertebrae, with accompanying 
degenerative changes at the end plates and a minimal 
broad-based bulge with bilateral facet joint hypertrophy.  
The L5-S1 disc space showed some narrowing, with degenerative 
changes at the end plates and bilateral facet joint 
hypertrophy, somewhat greater on the left than the right.

The Board acknowledges that, following a VA orthopedic 
examination in February 2005, the examiner was of the opinion 
that while in service, the veteran had sustained no serious 
injury to his lumbosacral spine.  However, following a 
private evaluation in October 1999, the examiner noted that 
it was "certainly possible" that the veteran's inservice 
injury in 1973 had resulted in persistent low back 
symptomatology.  Moreover, in correspondence of October 2001, 
the veteran's primary care (VA) physician offered his opinion 
that, given the veteran's need for hospitalization in 1973, 
and the severity of his symptomatology, it was "likely" that 
he had suffered a back injury at that time.  According to the 
VA physician, the veteran's current (low back) disability was 
related to a back injury suffered while on active duty in 
1973.

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current low back pathology as 
likely as not had its origin during his period of active 
military service.  Accordingly, service connection for such 
pathology is in order.  

Turning to the issue of special monthly pension based on the 
need for the regular aid and attendance of another person, 
the Board notes that, where an otherwise eligible veteran is 
in need of regular aid and attendance, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d) (West 1991).  The 
law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351 (1995).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  the inability of the claimant 
to dress or undress himself/herself, or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It does not require that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1995).

In the present case, at the time of a VA examination 
conducted for the purpose of determining the veteran's need 
for the aid and attendance of another person in April 2005, 
it was noted that the veteran suffered from hypertension, 
hepatitis C, degenerative disc disease, and chronic renal 
failure, resulting in back pain, fatigue and depression.  
According to the examiner, at the time of examination, the 
veteran was not totally disabled.  Further noted was that the 
veteran was able to both live at home and leave home without 
assistance.  The veteran was not permanently confined to a 
wheelchair, nor was he permanently confined to bed.  
Moreover, in the opinion of the examiner, the veteran could 
adequately protect himself from the hazards of his daily 
environment.  

The Board concedes that, at the time of the aforementioned 
examination, the veteran was unable to do laundry, shop for 
food, take out the garbage, or prepare his own meals.  
However, the inability to perform such household chores does 
not equate with total disability.  Nor has the veteran been 
shown to be so nearly helpless as to require the regular care 
and assistance of another person in order to adequately 
attend to the personal matters of daily living, or to protect 
himself from the hazards of his environment.  Under the 
circumstances, the Board is of the opinion that a special 
monthly pension based on the need for the regular aid and 
attendance of another person is not warranted. 


ORDER

Service connection for a chronic low back disability is 
granted.

Special monthly pension based on the need for the regular aid 
and attendance of another person is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


